Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 4/19/2022.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmert (US 2016/0009576) in view of Saho et al. (US 2005/0230299).
Regarding claim 1, Ulmert teaches a method for optimizing chemical precipitation/treatment of water using an aluminum based coagulant, the method comprising regulation of the pH, amount of coagulant, basicity of the coagulant being added based on the degree of contamination, pH, flow and temperature of the untreated water, wherein the basicity of the coagulant is regulated in situ by adding a pH modifier to form a stock solution ([0019]-[0030]). Ulmert teaches that the coagulant is a poly aluminum coagulant solution such as poly aluminum sulphate or poly aluminum chloride ([0019]).
Ulmert teaches that hydroxide ions to adjust the basicity/pH of the coagulant and does not teach adding an acid or an aluminum based coagulant of a lower basicity than the poly aluminum coagulant. Saho teaches that in optimizing a water treatment various chemicals are added and blended (form a stock solution) before addition to the water being treated. Further the chemicals added are inorganic coagulants (most common are iron and aluminum), a base (hydroxide source) and an acid ([0002] and [0037]). Ulmert teaches that there is an optimal pH for the desired precipitation reaction (claim 6). As such, it would have been obvious to provide an acid source along with a base (source of hydroxides) in order to better control the pH of the stock solution according to the fluid treated and pH levels of the coagulant and fluid being treated. 
Regarding claims 2-3, Ulmert teaches that various properties (degree of contamination, pH, flow, and temperature of the untreated and treated water are monitored and the coagulant dosing and basicity is adjusted accordingly. It is submitted that there would inherently be some sort of regulation data to provide the desired adjustments or the monitored fluid data would not affect the coagulant dosing and basicity. It is also noted that the flow rate would directly affect the residence time. As such, optimizing of said coagulant would have been merely optimizing the concentration of various chemicals based upon the fluid treated (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Regarding claims 6-7, Ulmert teaches that acids used with poly aluminum coagulants are typically HCl or H2SO4 (0019]-[0030]) and Saho teaches that HCl is a pH modifying acid ([0037]).
Regarding claim 11, Ulmert teaches that the stock solution is mixed in a reaction vessel (2) with a stirrer (4) ([0019]-[0020]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmert (US 2016/0009576) in view of Saho et al. (US 2005/0230299) as applied to claim 1 above, and further in view of McQuade et al. (US 2007/074758).
Regarding claim 4, Ulmert teaches that the various fluid properties are monitored and the method is automatically controlled thereby necessitating a control system. Ulmert fails to teach that the control system would use meteorological data such as rain and snow amounts as part of the control process. McQuade teaches that in controlling the amount of treatment agent added based on rain events/meteorological data thereby more effectively providing treatment of the water (abstract, [0003], and [0082]). As such, one skilled in the art would also include relevant meteorological data, such as rainfall, in order to more efficiently treat the water. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmert (US 2016/0009576) in view of Saho et al. (US 2005/0230299) as applied to claim 1 above, and further in view of Yeom (KR 20080098867 in IDS but machine translation provided by Examiner).
Regarding claims 8-9, Ulmert fails to teach that different basicity aluminum based coagulants are added to comprise the coagulant used. Yeom teaches that various poly aluminum/aluminum based coagulants can be added with one another to more effectively treat a fluid stream by adjusting the amount of basicity of the fluid being treated. Such aluminum based coagulants would include a higher basicity polymerized aluminum coagulant, such as polyaluminum chloride or polyaluminum sulphate, and lower basicity coagulants, such as aluminum chloride or aluminum sulphate (Pages 2-3). As such, it would have been obvious to provide a blend of different basicity aluminum based coagulants as doing so is known in the art in order to more effectively remove various contaminants based upon the properties of the fluid treated. 
It is submitted that given enough acid during formation, the monomeric aluminum chloride or aluminum sulphate would have a basicity near or at zero (see [0005]). 
Regarding claim 10, Yeom teaches that polyaluminum chloride or polyaluminum sulphate can have a basicity as high as 30% (Pages 2-3).
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., polymerization grade) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is further noted that Applicant’s assertion that basicity is a measure of polymerization grade is not supported by the specification or the accepted definition of basicity. Basicity is the relationship of OH to Al. The more OH in comparison to Al, the higher the basicity. The term polymerization grade is never used in Applicant’s specification. Further, Ulmert teaches that basicity can be adjusted “by the addition of hydroxide ions” ([0012]). As such, the addition of bases that provide hydroxide ions and acids that decrease hydroxide ions would adjust the basicity of an aluminum based coagulant regardless of the polymerization grade. 
Further, the pH is a direct measurement of the hydrogen ions and its inverse, hydroxyl/hydroxide ions. As such, increasing the amount of hydroxide ions increases the basicity and the pH while adding an acid decreases the pH while also reducing the basicity due to the acid neutralizing the hydroxide ions. The broadest interpretation of claim 1 as interpreted by the rejection in claim 1 above merely recites that a polymerized aluminum coagulant is mixed with an acid. The effect of regulating the pH is an inherent effect of the hydrogen ions of the acid neutralizing the hydroxide ions thereby decreasing the amount of hydroxide ions/basicity. Therefore, Applicant’s arguments that the basicity is unrelated to pH is erroneous as the basicity is the amount of hydroxide ions related to the amount of aluminum ions, and the amount of hydroxide ions is directly related to pH. 
Applicant asserts that Ulmert teaches its process is for monomeric aluminum salts and not polymers as claimed. Attention is directed to [0019] that states, “The coagulant solution (1) comprising an aluminium salt, such as monomeric aluminium sulphate or aluminium chloride, alternatively a PAS (Poly Aluminium Sulphate) or a PAC (Poly Aluminium Chloride) solution.” Prior art is relevant for all they contain, which in this case includes polymeric aluminum coagulants. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments that the secondary reference fails to teach the same mixing sequence is not material as such a limitation is already taught in Ulmert and Saho is used to show that various reagents are added to raw water, which would include acids and polymeric aluminum coagulants. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777